FILE COPY




                                  No. 07-15-00009-CR


Tony Harrell-MacNeil                       §     From the County Court at Law No. 1
 Appellant                                         of McLennan County
                                           §
v.                                               April 20, 2015
                                           §
The State of Texas                               Opinion Per Curiam
 Appellee                                  §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated April 20, 2015, it is ordered, adjudged

and decreed that the appeal is abated and the cause is remanded to the County Court

at Law No. 1 of McLennan County, Texas, for further proceedings in accordance with

this Court’s opinion entered this day.

                                         oOo